Citation Nr: 0706031	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  99-08 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
disc narrowing of the lumbar spine.

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic chondromalacia, left knee, with degenerative 
arthritis.

3.  Entitlement to an evaluation in excess of 10 percent for 
maxillary and frontal sinusitis.

4.  Entitlement to service connection for an undiagnosed 
illness characterized by a respiratory condition, a digestive 
condition, hair loss, a skin condition, burning sensation of 
the penis following sexual intercourse, fatigue, thickened 
saliva, and chest pain/pressure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
August 1991. This included service in Southwest Asia during 
the Persian Gulf War.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from December 1997 and March 1999 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  

In September 2006, the veteran testified before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing testimony is associated with the claims file.

Also in September 2006, the veteran submitted additional 
evidence and waived initial consideration of such by the RO.  
This evidence will therefore be considered in this appeal.  

The issues of entitlement to an increased evaluation for a 
knee disability and for service connection for an undiagnosed 
illness are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence that the veteran's sinusitis results 
in any incapacitating episodes per year or more than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.

2.  The veteran's disc narrowing of the lumbar spine does not 
result in ankylosis, forward flexion of the thoracolumbar 
spine of 60 degrees or less or a combined range of motion of 
the thoracolumbar spine of 120 degrees or less, any 
incapacitating episodes, moderate intervertebral disc 
syndrome with recurring attacks, more than slight limitation 
of motion of the lumbar spine, or muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral in 
the standing position.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for maxillary and frontal sinusitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, 
Diagnostic Code 6510 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for disc narrowing of the lumbar spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5292 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5236, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

VCAA notice must be provided to the claimant before the 
initial unfavorable adjudication by the RO.  Id at 120.  In 
this case, the initial rating decision by the RO occurred 
before the enactment of the VCAA in November 2000.  The Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO rating decisions 
in December 1997 and March 1999, the RO did not err in not 
providing such notice.  Pelegrini at 120, VAOPGCPREC 7-2004.  
The Court did state that the veteran does have the right to 
VCAA content-complying notice and subsequent VA process.  

VA satisfied the duty to notify by means of letters dated in 
August 2004 for the sinusitis claim, and in August 2002 and 
May 2005 for the disability of the spine claim.  These notice 
letters informed the veteran that in order to substantiate 
his claims the evidence should show that his disabilities had 
increased in severity.  The veteran was told that he should 
submit evidence, which would include that in his possession, 
including statements from his doctor and/or statements from 
individuals who had observed that his disabilities had 
worsened.  He was told that VA would assist him in obtaining 
any such evidence concerning medical treatment of his 
disabilities.  The content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The veteran was afforded additional process by an 
August 2004 statement of the case addressing his claim for an 
increased rating for sinusitis and by a November 2004 
statement of the case and a February 2006 supplemental 
statement of the case, addressing his claim for an increased 
rating for his disability of the spine.  

Although the timing of the VCAA notice letters did not comply 
with the requirement that notice must precede adjudication, 
the action of the RO, described above, cured the procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claims as he 
had the opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Indeed, he provided additional argument at the September 2006 
Board hearing as well as submitting additional evidence in 
the form of VA treatment records.  For this reason, the 
veteran has not been prejudiced by the timing of the VCAA 
notice.

While notice was not provided regarding assignment of 
effective dates, any questions as to assignment of effective 
dates are rendered moot because the Board is denying the 
claims for increased ratings.  

VA and non-VA treatment records providers have been 
associated with the claims file.  All records identified by 
the veteran have been obtained.  The veteran was afforded an 
examination of his spine in May 2005 and of his sinuses in 
August 2003.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Increased Ratings

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate Diagnostic Codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.  


Sinusitis

Service connection for maxillary and frontal sinusitis was 
established by rating decision dated in August 1992 and a 
non-compensable rating was assigned effective in September 
1991 under a Diagnostic Code designation of 6512-6513.  In 
February 1994 this rating was increased to 10 percent, 
effective in September 1991 and that rating remained in 
effect until the veteran filed his claim for an increased 
rating in May 1995.  

38 C.F.R. § 4.97 provides for assignment of disability 
ratings for sinusitis by means of a General Rating Formula 
for Sinusitis (General Formula) applicable to Diagnostic 
Codes 6510 through 6514.  Under this regulatory provision, a 
noncompensable evaluation is assigned for sinusitis that is 
detected by an x-ray only.  A 10 percent evaluation is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.   An incapacitating episode of sinusitis 
is one that requires bed rest and treatment by a physician.

A longitudinal review of the record shows that the veteran 
was treated for sinusitis by the Desert Valley Medical Group 
(DVMG) in May 1997, February, May, August, and December 1998, 
March 1999, February, October and December 2000, June and 
October 2001, September 2002, and September 2004.  

In June 1996, the veteran underwent VA examination.  His 
paranasal sinuses were palpated and non-tender, there was no 
x-ray evidence of mucosal thickening or air-fluid levels of 
the sinuses.  November 1997 x-rays showed no active paranasal 
sinus pathology.  A June 1998 VA examination found the 
veteran to have no tenderness of any sinuses and no purulent 
discharge.  Upon VA examination in August 2003 he was found 
to have mild tenderness over the paraspinal sinuses.

The record is absent for any evidence that treatment for 
sinusitis has ever required bedrest or antibiotic treatment 
lasting four to six weeks.  Therefore the Board finds that 
the veteran experienced no incapacitating episodes due to his 
sinusitis.  Nor does the evidence show more than six non-
incapacitating episodes in any one year period.  As the 
criteria for a rating higher than the 10 percent under the 
General Formula have not been met, the veteran's claim for an 
increased rating must be denied.  

Lumbar Spine  

Service connection for disc narrowing of the lumbar spine was 
established by rating decision dated in August 1992 and a 10 
percent rating was assigned effective in September 1991, 
under Diagnostic Code 5293.  That rating remained in effect 
until the veteran filed his claim for an increased rating in 
February 1998.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

During the pendency of the veteran's claim and appeal, 
substantive changes were made twice to that portion of the 
Rating Schedule that addresses spinal disease, including 
intervertebral disc syndrome, at Diagnostic Code 5293.  See 
67 Fed. Reg. 54345-349 (August 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  These changes 
became effective on September 23, 2002.  See also 68 Fed. 
Reg. 51,454-458 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  A review of the record demonstrates that 
the RO considered the old and new rating criteria, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 provided criteria for ratings for lumbosacral 
strain.  A 40 percent rating was available for severe 
lumbosacral strain; with listing of the whole spine to the 
opposite side, positive Goldwaithe's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo- arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  Id.  A 20 percent rating 
was available for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  Id.  A 10 percent rating 
was applicable for lumbosacral strain with characteristic 
pain on motion.  Id.   

Under 38 C.F.R § 4.71a, Diagnostic Code 5292 (prior to 
September 23, 2002), limitation of motion of the lumbar spine 
is rated at 40 percent for severe limitation of motion, 20 
percent for moderate limitation of motion, and 10 percent for 
slight limitation of motion.  

Under 38 C.F.R § 4.71a, the "old" Diagnostic Code 5293 
(prior to September 26, 2003), according to the applicable 
criteria, a 60 percent evaluation requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief, a 40 percent 
evaluation requires severe intervertebral disc syndrome with 
recurring attacks with intermittent relief, a 20 percent 
rating was assigned for moderate intervertebral disc syndrome 
with recurring attacks and a 10 percent rating was assigned 
for mild intervertebral disc syndrome.

Under 38 C.F.R. § 4.71a, the "new" Diagnostic Code 5293 
which pertained to intervertebral disc syndrome effective 
from September 23, 2002 to September 26, 2003, evaluations, 
in pertinent part, were assigned as follows:  

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months............... 
60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................... 40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months.............................................. 20

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes; otherwise, diseases and injuries to 
the spine are to be evaluated under Diagnostic Codes 5235 to 
5243, in pertinent part, as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 
Unfavorable ankylosis of the entire 
spine................. 100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
.........................................
.........................................
... 50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine....................................
................ 40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis... 20

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.
. . .
Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

The criteria for rating intervertebral disc syndrome based on 
incapacitating episodes remained unchanged in the September 
26, 2003 revision from the September 23, 2002 revision.

The veteran underwent VA examination in November 1997 during 
which he reported that he had numbness in the lower left leg 
but denied radicular pain and bowel or bladder incontinence.  
The examiner found the veteran's gait and posture to be 
normal and his musculoskeletal system normal except for knee 
tenderness.  

A VA examination was conducted in November 2002.  The 
examiner noted that there was no obvious deformity of the 
spine.  The veteran was found to be mildly tender to 
palpation in the left paraspinal region at the level of L3-5.  
Measurements showed an active range of motion of the lumbar 
spine of 85 degrees of flexion, 45 degrees of extension, 20 
degrees of right and left lateral extension with pain at the 
extreme of left lateral extension, left rotation of 45 
degrees, and right rotation of 45 degrees.  Motor strength 
was 5 out of 5 bilaterally from L1 to S5.  Sensory 
examination was intact on either side for sharp versus dull 
from L1 to S5.  Deep tendon reflexes were 2 plus at L4 and S1 
bilaterally, and the veteran was negative for straight leg 
raising, bilaterally.

A December 2002 clinical report from DVMG provided a 
diagnosis of low back strain.  Examination showed no 
tenderness on palpating the transverse processes on the 
lumbar and thoracic vertebrae, but there was some tenderness 
in the T12 to L4 region bilaterally.  The lumbar spine had a 
free range of motion for flexion, extension, side bending and 
rotation.  The thoracic spine also showed a free range of 
motion.  Straight leg raising was negative and the veteran 
was found to be neurologically intact.  The examiner stated 
that there was no lordosis, kyphosis or scoliosis.

In August 2003, the veteran again underwent a VA examination.  
This examination reported that the veteran had a normal range 
of motion for all joints.  His motor strength was 5 out of 5 
bilaterally, sensory examination was normal to light touch, 
vibration and position.  Reflexes were 2 plus at the patella 
and Achilles.  

In a December 2004 letter, E.R., D.C., a private 
chiropractor, reported that the veteran had a lumbar range of 
motion decreased 40 percent in extension, 10 percent in 
lateral bending, and 10 percent in rotation.  This 
practitioner also stated that any movement, such as bending 
or turning elicited pain and muscle spasm.  

The veteran again underwent VA examination in May 2005.  The 
examiner noted that there was no deformity of the spine.  
Range of motion measurements of the lumbar spine showed 90 
degrees of forward flexion, 30 degrees of extension, 20 
degrees of left lateral extension, 30 degrees of right 
lateral extension.  Pain was elicited on repetitive motion 
but there was no significant fatigue or lack of endurance.  
Strength was 5 out of 5 for all muscle groups of the lower 
extremities, bilaterally; sensation was intact to light touch 
in all extremities and dermatomes.  The veteran was negative 
for straight leg raising.  

VA clinic notes from July 2005 report that the veteran 
complained of pain radiating into his buttocks.  

No measurements of record show that the veteran's active 
range of motion of the thoracolumbar spine approached a 
limitation to 60 degrees of forward flexion or 120 degrees of 
combined range of motion.  Examiners have noted that there 
was no deformity of the spine, that the veteran had normal 
gait and posture, and that there was no scoliosis, lardosis 
or kyphosis.  Only E.R. found the veteran to have muscle 
spasms, which E.R. stated occurred on any motion, such as 
side bending or rotation.  However, there is no indication 
that these reported spasms caused abnormal gait or spine 
counter.  Thus the veteran's disability of the lumbar spine 
does not meet the criteria for a rating higher than 10 
percent under the General Formula.  The veteran has always 
had normal or nearly normal forward flexion of the lumbar 
spine and has never demonstrated more than a 40 percent 
limitation of extension, lateral rotation and lateral 
extension.  Thus, the veteran's disability does not result in 
more than mild limitation of motion of motion of the lumbar 
spine and a higher rating under Diagnostic Code 5292 is not 
warranted.  As motion has always been demonstrated and there 
are no findings of ankylosis, a higher rating based on 
ankylosis is not for application.  

Because the veteran has never been found to have muscle spasm 
on extreme forward bending or loss of lateral spinal motion, 
unilaterally, the criteria for a higher rating under 
Diagnostic Code 5295 have not been met.  

There are no reports of any incapacitating episodes; 
therefore, a rating for intervertebral disc syndrome disc 
syndrome based on incapacitating episodes is not warranted.  

A higher rating is not available under Diagnostic Code 5293, 
as effective prior to August 2002.  This diagnostic code 
essentially provided ratings for neurological manifestations 
of intervertebral disc syndrome.  Neither the VA examiners 
nor the private practitioners have found any objective 
evidence of neurological deficits related to the veteran's 
disability of the spine.  His reflexes and sensory 
examinations have always been normal, and he has always been 
negative for straight leg raising.  He has consistently 
denied radiating pain.  The only complaints of neurological 
symptoms is his complaint that his buttocks go numb, found in 
the July 2005 VA clinic notes and his testimony at the 
September 2006 hearing where he stated that he has numbness 
in his back, especially if he walks for a long time, and a 
feeling of electrical shocks in his back.  However, there is 
no medical evidence of neurological disability due to his 
disability of the spine.  The Board finds the medical 
evidence more probative on this matter.  Therefore, a rating 
under the "old" Diagnostic Code 5293 would not be 
appropriate.  For the same reasons, a separate rating under a 
diagnostic code for neurological manifestations is not 
warranted.  

The Board has also considered whether application of 38 
C.F.R. § 4.40 or § 4.45 result in a higher rating.  E.R. 
remarked that any movement elicited pain.  This practitioner 
did not state the degree of additional limitation resulting 
from this pain.  Therefore, E.R.'s statement does not provide 
the Board with evidence upon which to base an increased 
rating without resort to shear speculation.  However, the May 
2005 VA examiner did state that pain was elicited on 
repetitive motion but there was no fatigue or lack of 
endurance.  Given that the veteran's forward flexion has 
never been found to be limited to less than 85 degrees, the 
Board finds that these descriptions of pain upon repetitive 
motion do not indicate that the veteran was limited the 
additional 25 degrees necessary for a higher rating based on 
limitation of forward flexion, limitation of the combined 
range of motion of the thoracolumbar spine to 120 degrees or 
less, or resulted in moderate limitation of motion of the 
lumbar spine.  Nor is this evidence that pain on motion 
results in moderate intervertebral disc syndrome with 
recurring attacks.  Therefore, consideration of the DeLuca 
standards does not result in a rating higher than the 10 
percent assigned.

As the veteran's disability of the lumbar spine does not meet 
the criteria for a rating higher than 10 percent under any 
applicable diagnostic code, his claim for an increased rating 
must be denied.  


Conclusion

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 C.F.R. § 3.102.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
maxillary and frontal sinusitis is denied.  

Entitlement to an evaluation in excess of 10 percent for disc 
narrowing of the lumbar spine is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

In regard to the veteran's claim on appeal for an increased 
rating for his left knee disability, the Board requires a 
medical examination in order to properly apply the Rating 
Schedule in adjudicating his claim.  See 38 C.F.R. § 4.1.

In regard to the veteran's claim for service connection for 
an undiagnosed illness, the Board finds that VCAA notice is 
deficient.  Furthermore, the Board has recharacterized the 
issue on the title page to more accurately reflect the 
veteran's appellate assertions.  

The procedural history of the veteran's claims for 
undiagnosed illness due to his service in Southwest Asia 
during the Persian Gulf War stretches back to at least April 
26, 1996 when the RO mailed to the veteran a rating decision 
denying a claim for service connection for an undiagnosed 
illness manifested by a respiratory condition, a digestive 
condition (also claimed as nausea), hair loss, a skin 
condition, a burning sensation in penis following sexual 
intercourse, fatigue, thickened saliva and chest 
pain/pressure.  The veteran filed a notice of disagreement to 
that decision in November 1996.  On March 31, 1999 the RO 
mailed to the veteran a statement of the case (SOC) for the 
denial of service connection for an undiagnosed illness 
manifested by a respiratory condition.  The RO received the 
substantive appeal on May 21, 1999.  On November 2, 2004, the 
RO mailed to the veteran a statement of the case addressing 
service connection for an undiagnosed illness manifested by a 
digestive condition, hair loss, a skin condition, a burning 
sensation in the penis following sexual intercourse, fatigue, 
thickened saliva, and chest pain/pressure.  The RO received 
the veteran's substantive appeal on November 9, 2004.  As the 
veteran's appeal was of the April 1996 decision, the issue 
before the Board is as listed on the title page.  

VCAA notice has not been properly provided the veteran for 
his claim for service connection for an undiagnosed illness.  
On remand he must be provided with VCAA in compliance with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.

Therefore, the case is REMANDED for the following action:

1.  With regard to the veteran's claim for 
service connection for an undiagnosed 
illness, send the veteran a VCAA notice 
letter in compliance with 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159, and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

2.  After completing the foregoing 
development, schedule the veteran for an 
appropriate VA examination of his left 
knee.  The claims file must be made 
available to the examiner, and the 
examiner should indicate in his or her 
report that the claims file was reviewed.  
Any indicated tests, including x-rays, 
should be accomplished.  A rationale for 
any opinion expressed should be provided.

The examiner should state whether there is 
recurrent subluxation or lateral 
instability of the left knee.

The examiner should also conduct range of 
motion testing of the left knee and record 
those results in degrees of flexion and 
extension.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed:  (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the left knee is 
used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

3.  Readjudicate the veteran's claims that 
are the subject of this remand, with 
application of all appropriate laws and 
regulations.  If any decision remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


